Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.  
The amendment filed 10/28/2021 has been entered.  
Claims 1-20 are pending.  
Claims 1-20 stand rejected.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekhter et al. (Patent No.: US 9660860 B1) in view of Turner et al. (Patent No.: US 7254114 B1), hereafter respectively referred to as Rekhter and Turner.  
	In regard to Claim 1, Rekhter teaches A fault locating method, comprising: receiving, by a first network device (router 16A, Col. 7, lines 61-63, FIG. 1A), a fault information packet flooded by another network device in a network (Router 16E may flood the LSA, Col. 7, lines 59-61, FIG. 1), wherein each fault information packet comprises statistical information (links states indicate a connectivity error, Col. 7, line 63 to Col. 8, line 2, FIG. 1) about an interior gateway protocol packet (OSPF/IS-IS updates indicating link failure, Col. 2, lines 3-8) of the network device sending the fault information packet (router 16A may affirmatively resolve the cause of the error through receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), and the statistical information of each network device comprises a statistical result on one or more key performance indicators (KPIs) of the network device (Router 16A may receive a message indicating an error along LSP 20. This message may comprise an LSA message 26A from adjacent router 16B.  Col. 7, lines 40-43, FIG. 1).  
	Rekhter teaches determining, by the first network device based on statistical information of the first network device (Router 16A may be configured to set timer 22 as a function of time-outs, Col. 8, lines 2-6, FIG. 1) and the statistical information of the another network device (receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), a network device on which a fault occurs in the network (When the links states of links 18D, 18E, 18F and 18J each indicate a connectivity error between routers, router 16A is able to affirmatively determine that router 16C has failed, Col. 7, line 63 to Col. 8, line 2, FIG. 1).  
Rekhter fails to teach, wherein the statistical result on one or more KPIs comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets, a quantity of sent interior gateway protocol routing protocol packets, a quantity of new interior gateway protocol neighbors, a quantity of received Purge Link State Protocol packets, or a quantity of received complete sequence numbers protocol packets.
	Turner teaches, wherein the statistical result (network monitor 4 includes one or more accounting modules that generate accurate flow statistics for traffic within network 6, Col. 4, lines 1-3, FIGS. 1-3) on one or more KPIs (Accounting modules may maintain an accurate packet count, byte count, total octets sent, flow start time, flow end time, IP type of service, Col. 4, lines 9-16, FIGS. 1-3) comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets (Network monitor 4 may output flow records 14 carrying accounting data for each flow, such as a number of packets, Col. 4, lines 25-32, FIGS. 1-3.  Router 80 may support the Intermediate System to Intermediate System protocol (IS-IS), which is an interior gateway routing protocol for communicating link-state information, Col. 9, lines 6-12, FIGS. 1-2, 6), a quantity of sent interior gateway protocol routing protocol packets, a quantity of new interior gateway protocol neighbors, a quantity of received Purge Link State Protocol packets, or a quantity of received complete sequence numbers protocol packets.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner with the teachings of Rekhter since Turner provides a technique for monitoring characteristics of packet flow and generating related statistics, which can be introduced into the system of Rekhter to permit a router to determine statistics from communication characteristics for efficiently managing network connections.  


In regard to Claim 11, Rekhter teaches A first network device (router 16A, Col. 7, lines 61-63, FIG. 1A), wherein the first network device comprises: a processor (control unit 31, Col. 8, lines 51-54, FIGS 1, 2); and a non-transitory computer readable medium which contains computer-executable instructions (Routing component 32 generates and programs forwarding component 34 with FIB 38 in accordance with routing information 36, Col. 9, lines 8-14, FIGS 1, 2); the processor is configured to execute the computer-executable instructions to enable the first network (Router 16E may flood the LSA, Col. 7, lines 59-61, FIG. 1), wherein each fault information packet comprises statistical information (links states indicate a connectivity error, Col. 7, line 63 to Col. 8, line 2, FIG. 1) about an interior gateway protocol packet (OSPF/IS-IS updates indicating link failure, Col. 2, lines 3-8) of the network device sending the fault information packet (router 16A may affirmatively resolve the cause of the error through receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), and the statistical information of each network device comprises a statistical result on one or more key performance indicators (KPIs) of the network device (Router 16A may receive a message indicating an error along LSP 20. This message may comprise an LSA message 26A from adjacent router 16B.  Col. 7, lines 40-43, FIG. 1).  
Rekhter teaches determining, based on statistical information of the first network device (Router 16A may be configured to set timer 22 as a function of time-outs, Col. 8, lines 2-6, FIG. 1) and the statistical information of the another network device (receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), a network device on which a fault occurs in the network (When the links states of links 18D, 18E, 18F and 18J each indicate a connectivity error between routers, router 16A is able to affirmatively determine that router 16C has failed, Col. 7, line 63 to Col. 8, line 2, FIG. 1).  
Rekhter fails to teach, wherein the statistical result on one or more KPIs comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets, a quantity of sent interior gateway protocol routing protocol 
Turner teaches, wherein the statistical result (network monitor 4 includes one or more accounting modules that generate accurate flow statistics for traffic within network 6, Col. 4, lines 1-3, FIGS. 1-3) on one or more KPIs (Accounting modules may maintain an accurate packet count, byte count, total octets sent, flow start time, flow end time, IP type of service, Col. 4, lines 9-16, FIGS. 1-3) comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets (Network monitor 4 may output flow records 14 carrying accounting data for each flow, such as a number of packets, Col. 4, lines 25-32, FIGS. 1-3.  Router 80 may support the Intermediate System to Intermediate System protocol (IS-IS), which is an interior gateway routing protocol for communicating link-state information, Col. 9, lines 6-12, FIGS. 1-2, 6), a quantity of sent interior gateway protocol routing protocol packets, a quantity of new interior gateway protocol neighbors, a quantity of received Purge Link State Protocol packets, or a quantity of received complete sequence numbers protocol packets.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner with the teachings of Rekhter since Turner provides a technique for monitoring characteristics of packet flow and generating related statistics, which can be introduced into the system of Rekhter to permit a router to determine statistics from communication characteristics for efficiently managing network connections.  


In regard to Claim 20, Rekhter teaches A non-transitory computer readable medium which contains computer-executable instructions (Routing component 32 generates and programs forwarding component 34 with FIB 38 in accordance with routing information 36, Col. 9, lines 8-14, FIGS 1, 2), wherein the computer executable instructions, when executed by a processor (control unit 31, Col. 8, lines 51-54, FIGS 1, 2), enables a first network device to perform operations comprising: receiving a fault information packet flooded by another network device in a network (Router 16E may flood the LSA, Col. 7, lines 59-61, FIG. 1), wherein each fault information packet comprises statistical information (links states indicate a connectivity error, Col. 7, line 63 to Col. 8, line 2, FIG. 1) about an interior gateway protocol packet (OSPF/IS-IS updates indicating link failure, Col. 2, lines 3-8) of the network device sending the fault information packet (router 16A may affirmatively resolve the cause of the error through receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), and the statistical information of each network device comprises a statistical result on one or more key performance indicators (KPIs) of the network device (Router 16A may receive a message indicating an error along LSP 20. This message may comprise an LSA message 26A from adjacent router 16B.  Col. 7, lines 40-43, FIG. 1).  
Rekhter teaches determining, based on statistical information of the first network device (Router 16A may be configured to set timer 22 as a function of time-outs, Col. 8, lines 2-6, FIG. 1) and the statistical information of the another network device (receipt of LSAs, such as LSA 26B from router 16E, Col. 7, lines 51-57, FIG. 1), a network device on which a fault occurs in the network (When the links states of links 18D, 18E, 18F and 18J each indicate a connectivity error between routers, router 16A is able to affirmatively determine that router 16C has failed, Col. 7, line 63 to Col. 8, line 2, FIG. 1).  
Rekhter fails to teach, wherein the statistical result on one or more KPIs comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets, a quantity of sent interior gateway protocol routing protocol packets, a quantity of new interior gateway protocol neighbors, a quantity of received Purge Link State Protocol packets, or a quantity of received complete sequence numbers protocol packets.  
Turner teaches, wherein the statistical result (network monitor 4 includes one or more accounting modules that generate accurate flow statistics for traffic within network 6, Col. 4, lines 1-3, FIGS. 1-3) on one or more KPIs (Accounting modules may maintain an accurate packet count, byte count, total octets sent, flow start time, flow end time, IP type of service, Col. 4, lines 9-16, FIGS. 1-3) comprises at least one of the following: a quantity of received interior gateway protocol routing protocol packets (Network monitor 4 may output flow records 14 carrying accounting data for each flow, such as a number of packets, Col. 4, lines 25-32, FIGS. 1-3.  Router 80 may support the Intermediate System to Intermediate System protocol (IS-IS), which is an interior gateway routing protocol for communicating link-state information, Col. 9, lines 6-12, FIGS. 1-2, 6), a quantity of sent interior gateway protocol routing protocol packets, a quantity of new interior 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Turner with the teachings of Rekhter since Turner provides a technique for monitoring characteristics of packet flow and generating related statistics, which can be introduced into the system of Rekhter to permit a router to determine statistics from communication characteristics for efficiently managing network connections.  


Claims 2-5 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekhter in view of Turner, and further in view of Soumiya et al. (Pub. No.: US 20050122908 A1), hereafter referred to as Soumiya.  
	In regard to Claim 2, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach obtaining, by the first network device, the statistical information of the first network device, wherein the statistical information comprises a statistical result on one or more KPIs of the first network device; and flooding, by the first network device, a fault information packet of the first network device to the another network device, wherein the fault information packet of the first network device comprises the statistical information of the first network device.  
Soumiya teaches obtaining, by the first network device, the statistical information of the first network device, wherein the statistical information comprises a statistical (time stamp of the failure information message is set to a time at which the failure detection signal is received, Para. 103, FIG. 20); and flooding, by the first network device, a fault information packet of the first network device to the another network device, wherein the fault information packet of the first network device comprises the statistical information of the first network device (term " flooding" refers to the transmission of a failure information message from all the ports except for the port which received the failure information message, Para. 103, FIG. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   

In regard to Claim 3, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the flooding, by the first network device, a fault information packet of the first network device to the another network device comprises: flooding, by the first network device, the fault information packet of the first network device to the another network device based on a first preset period.  
Soumiya teaches the flooding, by the first network device, a fault information packet of the first network device to the another network device comprises: flooding, by the first network device, the fault information packet of the first network device to the (a failure information message with a time stamp that is earliest among a plurality of received failure information messages, Para. 105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   

In regard to Claim 4, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the flooding, by the first network device, a fault information packet of the first network device to the another network device comprises: flooding, by the first network device when a statistical result on a first KPI of the first network device satisfies a preset condition, the fault information packet of the first network device to the another network device.  
Soumiya teaches the flooding, by the first network device, a fault information packet of the first network device to the another network device comprises: flooding, by the first network device when a statistical result on a first KPI of the first network device satisfies a preset condition, the fault information packet of the first network device to the another network device (detects a failure by receiving a failure detection signal from the communication node, and generates a failure information message having the format shown in FIG. 7A for the notification of a failure occurrence, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   

In regard to Claim 5, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the preset condition is satisfied comprises that the statistical result on the first KPI is greater than or equal to a KPI threshold set by the first network device for the first KPI.  
Soumiya teaches the preset condition is satisfied comprises that the statistical result on the first KPI is greater than or equal to a KPI threshold set by the first network device for the first KPI (At step S13, a timer is checked to determine whether a predetermined time period has passed. If it has not, the procedure goes back to step S11 and repeats steps S11 through S13. If the predetermined time period has passed, the procedure goes to step S14, at which the currently held failure information is determined as the point of failure.  Para. 81, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information 

In regard to Claim 12, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach obtaining the statistical information of the first network device, wherein the statistical information comprises a statistical result on one or more KPIs of the first network device; and flooding a fault information packet of the first network device to the another network device, wherein the fault information packet of the first network device comprises the statistical information of the first network device.  
Soumiya teaches obtaining the statistical information of the first network device, wherein the statistical information comprises a statistical result on one or more KPIs of the first network device (time stamp of the failure information message is set to a time at which the failure detection signal is received, Para. 103, FIG. 20); and flooding a fault information packet of the first network device to the another network device, wherein the fault information packet of the first network device comprises the statistical information of the first network device (term " flooding" refers to the transmission of a failure information message from all the ports except for the port which received the failure information message, Para. 103, FIG. 20).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information 

In regard to Claim 13, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the flooding a fault information packet of the first network device to the another network device comprises: flooding the fault information packet of the first network device to the another network device based on a first preset period.  
Soumiya teaches the flooding a fault information packet of the first network device to the another network device comprises: flooding the fault information packet of the first network device to the another network device based on a first preset period (a failure information message with a time stamp that is earliest among a plurality of received failure information messages, Para. 105).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   

In regard to Claim 14, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the flooding a fault information packet of the first network device to the another network device comprises: flooding when a statistical result on a 
Soumiya teaches the flooding a fault information packet of the first network device to the another network device comprises: flooding when a statistical result on a first KPI of the first network device satisfies a preset condition, the fault information packet of the first network device to the another network device (detects a failure by receiving a failure detection signal from the communication node, and generates a failure information message having the format shown in FIG. 7A for the notification of a failure occurrence, Para. 103).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   

In regard to Claim 15, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the preset condition is satisfied comprises that the statistical result on the first KPI is greater than or equal to a KPI threshold set by the first network device for the first KPI.  
Soumiya teaches the preset condition is satisfied comprises that the statistical result on the first KPI is greater than or equal to a KPI threshold set by the first network device for the first KPI (At step S13, a timer is checked to determine whether a predetermined time period has passed. If it has not, the procedure goes back to step S11 and repeats steps S11 through S13. If the predetermined time period has passed, the procedure goes to step S14, at which the currently held failure information is determined as the point of failure.  Para. 81, FIG. 9).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Soumiya with the teachings of Rekhter since Soumiya provides a technique for obtaining time information of a failure, which can be introduced into the system of Rekhter to ensure sufficient network information involving a failure is flooded to the necessary devices.   


Claims 6-7 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekhter in view of Turner, and further in view of Walker (Pub. No.: US 20050122908 A1), hereafter referred to as Walker.  
In regard to Claim 6, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; calculating, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each network device in the network; and selecting, by the first network device based 
Walker teaches the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; calculating, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each network device in the network (the rate-of-change of the SAS PHY Error Log Counters are monitored in an SAS environment to detect failing connections in the SAS Service Delivery Subsystem, target devices and other components of an SAS solution set, Para. 6); and selecting, by the first network device based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold (an increased rate-of-change of detected errors above a predetermined threshold triggers an error warning to the end user or to information technology administrators who are monitoring the equipment, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker with the 

In regard to Claim 7, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; calculating, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each network device in the network; and selecting, by the first network device based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold.  
Walker teaches the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; calculating, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each (the rate-of-change of the SAS PHY Error Log Counters are monitored in an SAS environment to detect failing connections in the SAS Service Delivery Subsystem, target devices and other components of an SAS solution set, Para. 6); and selecting, by the first network device based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold (an increased rate-of-change of detected errors above a predetermined threshold triggers an error warning to the end user or to information technology administrators who are monitoring the equipment, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker with the teachings of Rekhter since Walker provides a technique for measuring rate-of-change of errors, which can be introduced into the system of Rekhter to ensure accurate detection of network failures with respect to rate-of-changes processed with thresholds.   

In regard to Claim 16, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; calculating based on the statistical information of the first network device and the 
Walker teaches the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; calculating based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each network device in the network (the rate-of-change of the SAS PHY Error Log Counters are monitored in an SAS environment to detect failing connections in the SAS Service Delivery Subsystem, target devices and other components of an SAS solution set, Para. 6); and selecting based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold (an increased rate-of-change of detected errors above a predetermined threshold triggers an error warning to the end user or to information technology administrators who are monitoring the equipment, Para. 6).  


In regard to Claim 17, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; calculating based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI on each network device in the network; and selecting based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold.  
Walker teaches the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; calculating based on the statistical information of the first network device and the statistical information of the another network device, a KPI change rate of the target KPI (the rate-of-change of the SAS PHY Error Log Counters are monitored in an SAS environment to detect failing connections in the SAS Service Delivery Subsystem, target devices and other components of an SAS solution set, Para. 6); and selecting based on the KPI change rate of the target KPI on each network device in the network, the network device on which a fault occurs from the first network device and the another network device, wherein the KPI change rate of the target KPI on the network device on which a fault occurs is greater than or equal to a preset KPI change rate threshold (an increased rate-of-change of detected errors above a predetermined threshold triggers an error warning to the end user or to information technology administrators who are monitoring the equipment, Para. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Walker with the teachings of Rekhter since Walker provides a technique for measuring rate-of-change of errors, which can be introduced into the system of Rekhter to ensure accurate detection of network failures with respect to rate-of-changes processed with thresholds.   


Claims 8, 10, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekhter in view of Turner, and further in view of Orcutt et al. (Pub. No.: US 20050122908 A1), hereafter referred to as Orcutt.  
	In regard to Claim 8, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  

Orcutt teaches the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; obtaining, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices in the network (The master connection list is a data structure that describes the structure of the network and the dynamic links that are available and when they are available, Para. 43); generating an adjacency matrix (static links can be summarized into a square adjacency matrix whose dimension is equal to the number of nodes in the network, Para. 44); determining a centrality of each network device in the network based on the adjacency matrix; and determining the network device on which a fault occurs in the network based on the centrality of each network device (only a failure in one or more nodes can cause a supernode to become disconnected. The supernodes can be identified using a search routine suitable to the network structure.  Para. 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orcutt with the teachings of Rekhter since Orcutt provides a technique for utilizing an adjacency matrix, which can be introduced into the system of Rekhter to permit accurate identification of failures through the construction and analysis of an adjacency matrix that includes node information for the identification of node components.  

In regard to Claim 10, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the another network device comprises a second network device, a fault information packet sent by the second network device carries a statistical result on one or more KPIs of a third network device neighboring to the second network device, and the third network device is a network device that does not support transmission of the fault information packet.  
(The first step 702 to compute a list of candidate links for replacing bridge Z without excluding resources that are currently allocated to other uses, Para. 65), and the third network device is a network device that does not support transmission of the fault information packet (The next step 706 is to retrieve all the link choices that met the connectivity requirements met by the conflicting link, while excluding those choices that include node X, Para. 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orcutt with the teachings of Rekhter since Orcutt provides a technique for utilizing an adjacency matrix, which can be introduced into the system of Rekhter to permit accurate identification of failures through the construction and analysis of an adjacency matrix that includes node information for the identification of node components.  

In regard to Claim 18, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; obtaining based on the statistical information of the first network device and the statistical information of the another network device, a statistical result that corresponds 
Orcutt teaches the the determining based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining a target KPI; obtaining based on the statistical information of the first network device and the statistical information of the another network device, a statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices in the network (The master connection list is a data structure that describes the structure of the network and the dynamic links that are available and when they are available, Para. 43); generating an adjacency matrix based on the statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices (static links can be summarized into a square adjacency matrix whose dimension is equal to the number of nodes in the network, Para. 44); determining a centrality of each network device in the network based on the adjacency matrix; and determining the network device on which a fault occurs in the network based on the centrality of each network device (only a failure in one or more nodes can cause a supernode to become disconnected. The supernodes can be identified using a search routine suitable to the network structure.  Para. 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orcutt with the teachings of Rekhter since Orcutt provides a technique for utilizing an adjacency matrix, which can be introduced into the system of Rekhter to permit accurate identification of failures through the construction and analysis of an adjacency matrix that includes node information for the identification of node components.  

In regard to Claim 19, as presented in the rejection of Claim 11, Rekhter teaches the first network device.  
Rekhter fails to teach the another network device comprises a second network device, a fault information packet sent by the second network device carries a statistical result on one or more KPIs of a third network device neighboring to the second network device, and the third network device is a network device that does not support transmission of the fault information packet.  
Orcutt teaches the another network device comprises a second network device, a fault information packet sent by the second network device carries a statistical result on one or more KPIs of a third network device neighboring to the second network device (The first step 702 to compute a list of candidate links for replacing bridge Z without excluding resources that are currently allocated to other uses, Para. 65), and the third network device is a network device that does not support transmission of the fault information packet (The next step 706 is to retrieve all the link choices that met the connectivity requirements met by the conflicting link, while excluding those choices that include node X, Para. 67).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Orcutt with the teachings of Rekhter since Orcutt provides a technique for utilizing an adjacency matrix, which can be introduced into the system of Rekhter to permit accurate identification of failures through the construction and analysis of an adjacency matrix that includes node information for the identification of node components.  


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rekhter in view of Turner, Soumiya, and further in view of Orcutt.  
	In regard to Claim 9, as presented in the rejection of Claim 1, Rekhter teaches the first network device.  
Rekhter fails to teach the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; obtaining, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices in the network; generating an adjacency matrix based on the statistical result that corresponds to the target KPI and that is on an interior gateway 
Orcutt teaches the determining, by the first network device based on statistical information of the first network device and the statistical information of the another network device, a network device on which a fault occurs in the network comprises: determining, by the first network device, a target KPI; obtaining, by the first network device based on the statistical information of the first network device and the statistical information of the another network device, a statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices in the network (The master connection list is a data structure that describes the structure of the network and the dynamic links that are available and when they are available, Para. 43); generating an adjacency matrix based on the statistical result that corresponds to the target KPI and that is on an interior gateway protocol packet transmitted between any two network devices (static links can be summarized into a square adjacency matrix whose dimension is equal to the number of nodes in the network, Para. 44); determining a centrality of each network device in the network based on the adjacency matrix; and determining the network device on which a fault occurs in the network based on the centrality of each network device (only a failure in one or more nodes can cause a supernode to become disconnected. The supernodes can be identified using a search routine suitable to the network structure.  Para. 44).  
.  


Response to Arguments
I. Arguments for the Claim Rejections under 35 USC § 102 and 103
Applicant's arguments filed 10/28/2021 have been fully considered but they are not persuasive.  Page 14 of the Remarks presents the argument that By incorporating the findings of the Examiner based on the Examiner Interview and the Examiner's Interview Summary, as discussed above, Applicant respectfully submits that Rekhter and the other prior art of record does not teach or suggest Applicant's amended independent claim limitations.  This argument is not persuasive.  The limitations introduced by the amendment of Claims 1, 11 and 20 that are not taught by Rekhter, are taught by Turner et al. (Patent No.: US 7254114 B1).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Joshua Smith  
/J.S./  
1-13-2022

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477